Citation Nr: 1029375	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-29 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent traumatic 
arthritis of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972 and January 1991 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that in a January 2008 communication the Veteran 
requested a hearing before a Decision Review Officer (DRO) and 
also a hearing before the Board, if an evaluation in excess of 30 
percent was not granted following his DRO hearing.  A DRO hearing 
was held in February 2008 and in the September 2008 statement of 
the case (SOC) the RO continued a 30 percent evaluation.  
However, in his VA Form 9 (Substantive Appeal) the Veteran 
indicated that he did not want a Board hearing.  Accordingly, the 
Board finds that his request for a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the lumbar spine with 
radiculopathy has not manifested functional impairment that 
equates to forward flexion worse than 65 degrees, combined range 
of motion worse than 195 degrees, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
or ankylosis in the thoracolumbar or entire spine, and the 
Veteran has never been prescribed bed rest and treatment by a 
physician for this condition.  

2.  Radiculopathy of the left lower extremity has not manifested 
by moderately severe, or worse, incomplete paralysis of the 
sciatic nerve.




CONCLUSION OF LAW

Throughout the rating period on appeal the criteria for an 
evaluation in excess of 30 percent for traumatic arthritis of the 
lumbar spine with radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2007.  

VA has obtained the Veteran's service treatment records and VA 
medical records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, and obtained medical 
opinions as to the severity of his low back disability.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided. Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the Court recently 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

A 20% rating requires evidence of incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.

A 40% rating requires evidence of incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60% rating requires evidence of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic 
Code 5242 (degenerative arthritis of the spine) (see also, 
Diagnostic Code 5003), Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated as follows (unless intervertebral disc 
syndrome is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:  

A 20% rating requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% rating requires evidence of forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of the 
entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
5 degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2009) 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve. Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2009).

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Factual Background and Analysis

The Veteran seeks an evaluation in excess of 30 percent for 
traumatic arthritis of the lumbar spine with radiculopathy.  

At the outset of this discussion, the Board notes that the 
Veteran's current 30 percent rating was assigned under an older 
version of the rating criteria applicable to disabilities of the 
spine.  Specifically, as explained in a rating decision dated in 
January 2002, the RO determined that the Veteran had a degree of 
limitation of motion consistent with no more than a 10 percent 
rating under Diagnostic Code 5292 (2002), which pertained to 
limitation of motion of the lumbar spine.  The RO further found, 
however, that the Veteran also had radicular symptoms of left leg 
pain and numbness that were recurring and moderate in severity.  
Therefore, the RO also concluded that a 20 percent rating was 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
which pertained to intervertebral disc syndrome.  In short, the 
RO awarded separate disability ratings of 10 percent and 20 
percent, which combined to 30 percent under the provisions of 
38 C.F.R. § 4.25.

The Board notes in passing that, at that time, Diagnostic Code 
5293 provided for a 10 percent evaluation for mild symptoms; a 20 
percent evaluation for moderate symptoms with recurring attacks; 
a 40 percent evaluation for severe, recurring attacks with 
intermittent relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc with little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

The Board notes that the rating criteria applicable to 
disabilities of the spine was subsequently amended on two 
occasions, in 2002 and 2003.  As the current appeal arose from a 
claim received in 2007, only the most recent version of the 
rating criteria is applicable here.   

Therefore, the Board will first turn to whether an evaluation in 
excess of 10 percent is warranted under the current General 
Rating Formula for Diseases and Injuries of the Spine, which is 
the appropriate criteria for evaluating limitation of motion of 
the spine.  In also considering whether an evaluation in excess 
of 20 percent is warranted for the Veteran's radicular 
symptomatology, the Board will focus primarily on the criteria of 
Diagnostic Code 8520, as will be discussed in greater detail 
below.

As noted, the Veteran filed his claim for an increased evaluation 
in May 2007.  He was afforded a VA examination of the spine 
shortly thereafter in October 2007.  At the time of the 
examination, the Veteran reported pain in the lumbar spine that 
was worsening and becoming more frequent.  He related that he was 
seen once per month by a chiropractor, which gave him relief from 
pain for only a couple of weeks.  He reported that prolonged 
standing caused pain and that during flare-ups he used 1 or 2 
canes, apparently to assist in ambulation.  He related that he 
could only stand for one-half hour before his back started to 
tighten up on him.  

Review of systems showed no history of urinary incontinence, 
urgency, retention, frequency or nocturia.  There was also no 
history of fecal incontinence, obstipation, leg or foot weakness, 
falls, unsteadiness, visual dysfunction or dizziness.  A history 
of erectile dysfunction, numbness and parasthesias was, however, 
noted.  With respect to erectile dysfunction, the examiner noted 
that this was unrelated to the Veteran's low back disability, and 
cited the Veteran's history of smoking cigars and coronary artery 
disease (CAD).  With respect to the numbness and parasthesias, 
the Veteran reported numbness and tingling in his left lower 
extremity, described as fairly constant.  The Veteran denied a 
history of fatigue, decreased motion and weakness, but 
acknowledged stiffness, spasms and weakness.  He described the 
pain as tightness and an ache, mild in severity, which would last 
for a couple of weeks.  The Veteran also described aching 
radiating pain in the left lower extremity extending to the 
proximal thigh.  

With respect to flare-ups, he reported a frequency thereof about 
3 to 4 times per year, lasting 1 to 2 weeks.  He described them 
as severe and reported alleviation with time, tramadol and 
injections.  He reported very limited mobility and being 
"hunched over" during these flare-ups.  The Veteran was not 
having a flare-up at the time of this examination.

The examiner noted that the examination pertained to 
intervertebral disc syndrome (IVDS).  In this regard the examiner 
noted that in March 2007 that the Veteran's back went out and 
that he had to use 2 canes to walk.  At this time, the Veteran 
presented at the emergency room and was treated with injections.  
The Veteran reported that he could not work for almost 2 weeks as 
a consequence of this episode.  The examiner noted this incident 
in the section of the examination report pertaining to 
"incapacitating episodes."  The examiner acknowledged that the 
Veteran used a cane, but found no limitation on walking.  

Objective examination of the thoracic sacrospinalis showed no 
spasm, atrophy, guarding, pain with motion, tenderness or 
weakness, on both the left and right sides.  There was no muscle 
spasm, localized tenderness or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Inspection of the spine showed normal posture, head position, 
symmetry and appearance, as well as a normal gait.  There was no 
gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, 
scoliosis or reverse lordosis.  Ankylosis was not present in the 
thoracolumbar spine.  

Flexion of the thoracolumbar spine was from zero to 90 degrees, 
with no pain on active motion or with repetitive use.  Extension 
was from zero to 30 degrees, with no pain on motion or with 
repetitive use.  Left lateral flexion was from zero to 30 
degrees, with no pain on active motion or with repetitive use.  
Right lateral flexion was from zero to 30 degrees, but with pain 
beginning at 25 degrees and after repetitive use.  Bilateral 
lateral rotation was from zero to 30 degrees, with no pain on 
active motion or with repetitive use.  For all planes, there was 
no additional loss of motion on repetitive use and resisted 
isometric movement was normal.  Lesegue's sign was negative.  
Functional loss measurements were taken using 3 repetitions of 
motion.  The examiner assessed traumatic arthritis, lumbar spine, 
with radiculopathy.  

Detailed motor examination was noted as 5/5 for right-sided hip 
flexion, hip extension, knee extension, ankle plantar flexion and 
great toe extension.  Such examination was also noted as 5/5 for 
left-sided hip flexion, ankle dorsiflexion, ankle plantar flexion 
and great toe extension.  With respect to left-sided hip 
extension and knee extension, motor examination was 4/5, 
indicating active movement against some, but not full, 
resistance.  Muscle tone was normal and there was no muscle 
atrophy.

Detailed sensory examination of the lower extremities showed 
bilateral vibration, pain to pinprick, light touch and position 
sense as 2/2.  There were no details pertaining to the location 
of abnormal sensation.  Reflex examination was normal, but for an 
absence of left-sided ankle jerk.

At the time of the examination the Veteran was employed part time 
as a funeral escort and a police officer.  In the past year he 
reported having missed 2 weeks of work due to low back problems.  
The examiner found significant effects on the Veteran's usual 
occupation with resulting increased absenteeism.  The examiner 
noted that the Veteran slowed down when entering and exiting an 
automobile and that he limited his work as a police officer to 
the extent that he may have to struggle with someone in order to 
avoid a flare-up.

In February 2008 the Veteran testified before a DRO.  At this 
time, he denied having ever been prescribed bed rest by a 
physician for his low back disability.  He offered a history of 
flare-ups that caused him to use crutches or a cane to stand, but 
explained that he had never been prescribed any assistive device.  
He reported that he had to use canes or crutches usually two 
times per month.  He described episodes where his back would hurt 
enough that he had to use a cane to get up and down the stairs, 
get out of bed or into a standing position from a seated one.  He 
reported relief from chiropractic care.  With respect to 
radiculopathy, the Veteran described numbness from his left hip 
down to his left foot.  He was unsure if this symptomatology had 
ever caused him to stumble or fall, but did relate a history of 
tripping and stumbling.  He did describe a sensation of pain in 
his low back with flare-ups that felt like a sharp blow to the 
base of his spine that "just about dropped [him] to his knees."  

In May 2008 the Veteran was once again provided a VA examination 
of the spine.  The report associated with this examination notes 
that the claims file and medical records were reviewed by the 
examiner that conducted the examination.  The Veteran offered 
similar complaints of pain as those made at his October 2007 VA 
examination, particularly of low back pain with symptoms in the 
left leg.  He reported flare-ups occurring 1 to 2 times per month 
and lasting 1 to 2 weeks, during which he had difficulty getting 
out of a chair and bed.  He described getting relief from 
medication, hot tub soaks and chiropractic treatment.  He 
described these flare-ups as "severe."  He reported that during 
his last episode of a flare-up that he visited the emergency room 
for medication.  He similarly related that he used a cane, for 
assistance in ambulation on occasion, about 2 to 3 times per year 
for 2 to 3 weeks, but was unsure of any limitation on walking.  

Detailed reflex examination showed normal reflexes in the ankles 
and knees.  The Veteran denied a history of urinary incontinence, 
urgency or retention, as well as fecal incontinence or 
obstipation.  He acknowledged erectile dysfunction, numbness and 
parasthesias, but denied leg or foot weakness, falls and 
unsteadiness.  

There was no history of fatigue or weakness, but a history of 
decreased motion, stiffness, spasm and paint was noted.  The 
location and distribution of the pain was described as being in 
the base of the spine in the middle.  The pain was characterized 
as a sharp, steady ache, which the Veteran described as severe 
and constant, but he apparently denied radiation of this pain.  

Objective physical examination of the thoracic sacrospinalis 
showed no spasm, atrophy, guarding, tenderness or weakness on 
either side.  Pain with motion, however, was noted bilaterally.  
There was no muscle spasm, localized tenderness or guarding 
severe enough to be responsible for abnormal spinal contour.  
Inspection of the spine showed normal posture and head position.  
There was symmetry in appearance and the Veteran's gait was 
normal.  There was no gibbus, kyphosis, listing, lumbar 
flattening, lordosis, scoliosis or reverse lordosis.  

Detailed motor examination was 5/5 in hip flexion, hip extension, 
ankle dorsiflexion, ankle plantar flexion and great toe 
extension, on each side.  Muscle tone was normal and there was no 
atrophy.  

Lower extremity sensory examination was 2/2 bilaterally for 
vibration, pain to pinprick, light touch and position sense, but 
for pain to pinprick and light touch in the left lower extremity.  
Pain to pinprick and light touch were measured as 1/2 in the left 
lower extremity.  Knee and ankle jerk were 2+ (normal) 
bilaterally.  

With respect to range of motion, there was no ankylosis of the 
thoracolumbar spine.  Flexion was from zero to 85 degrees, with 
pain at 68 degrees and after repetitive use, but no additional 
loss of motion thereafter.  Extension was from zero to 25 
degrees, with pain at 20 degrees and after repetitive motion, but 
with no additional loss of motion thereafter.  Bilateral lateral 
rotation was from zero to 50 degrees, with no pain on motion or 
any additional loss of motion with repetitive use.  Right lateral 
flexion was from zero to 25 degrees, with pain at 23 degrees and 
after repetitive use, but without additional loss of motion 
thereafter.  Right lateral flexion was from zero to 28 degrees, 
with pain at 25 degrees and after repetitive use, but without 
additional loss of motion thereafter.  There was no weakness, 
fatigue, lack of endurance or incoordination with repetitive 
motion times 3.  Lasegue's sign was negative.  

The examiner diagnosed lumbar degenerative disc disease, bulging 
discs and lumbar degenerative joint disease with radiculopathy.  
With respect to this condition's effect on the Veteran's usual 
occupation, the examiner noted that he missed work during flare-
ups and was unable to perform any duty that required long periods 
of standing.  The examiner also noted moderate effects on the 
Veteran's usual activities of daily living, as well as an 
inability to sit for very long.  During flare-ups the Veteran 
related that his wife had to assist him in getting dressed.

Initially, the Board points out that the alternative Formula for 
Rating IVDS is inapplicable to the present case.  Although the 
Veteran has described "incapacitating episodes," there appears 
no evidence that he has ever been prescribed bed rest and 
treatment by a physician, a necessary predicate for consideration 
of this formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  Accordingly, this formula is not applicable and the Board 
will address application of the General Rating Formula for 
Diseases and Injuries of the Spine.  

In order to establish an evaluation in excess of 10 percent, 
irrespective of the neurological manifestations separately 
evaluated and addressed below, the evidence must objectively 
demonstrate that flexion of the thoracolumbar spine is to 60 
degrees or less, that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, that there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour or ankylosis in the 
thoracolumbar or entire spine.  With reference to the findings 
demonstrated on objective examination outlined above, none of 
these criteria are met.  Taking into account additional 
limitation caused by pain, flexion of the thoracolumbar spine has 
been limited to 65 degrees at most, when rounded to the nearest 5 
degrees (see Note 4 of the General Rating Formula), and the 
combined range of motion of the thoracolumbar spine has been 
limited to 195 degrees, at most, during the course of the 
Veteran's claim and appeal.  Repeated examination has never shown 
ankylosis of any part of the spine.  The Board acknowledges that 
the Veteran has described having spasm and altered gait, i.e. 
having to use a cane to ambulate, but objective examination has 
never shown spasms or guarding severe enough to cause an altered 
gait.  Moreover, the spinal contour has always been normal.  
While the Board has considered the Veteran's lay reports as to 
the severity of his symptoms, the Board ultimately places more 
weight on the objective clinical findings of the competent health 
care specialists in evaluating the severity of his disorder under 
the specific rating criteria.  Therefore, in the absence of 
objective evidence of these criteria, an evaluation in excess of 
10 percent is not warranted.

As discussed above, the Board acknowledges that the VA examiners 
did not comment on additional functional loss during a flare-up 
apparently because the Veteran was not experiencing a flare-up at 
the time of examination and there was no available evidence to 
support any conclusion in that regard.  VA policy is to recognize 
actually painful motion as warranting the minimum compensable 
evaluation, and to compensate for additional limitation of motion 
during flare- ups. 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
however, the examiner specifically considered the objective 
evidence of functional loss, but found no additional functional 
limits significantly affected by pain or additional loss of 
motion during repetitive range of motion testing.  Furthermore, 
there is no objective evidence of record as to the functional 
limits imposed during an asserted flare-up on which the examiner 
could have based an opinion.  Thus, even when all functional 
limitations are considered, it is clear that the Veteran's low 
back disability has not been manifested by limitation of motion 
that approximates the criteria for an evaluation in excess of the 
10 percent rating discussed above.  38 C.F.R. §§ 4.7, 4.21, 4.40, 
4.45, 4.59.

In terms of evaluation of the Veteran's radiculopathy of the left 
lower extremity, the Board has considered Diagnostic Code 8520, 
which appears to be the most appropriate diagnostic code under 
the rating schedule as it has been in effect during the pendency 
of this appeal.  However, the Board does not find that an 
evaluation in excess of 20 percent is warranted.  A review of the 
neurological testing outlined above reveals that this condition 
is largely sensory.  Although some motor deficit has been 
demonstrated, particularly with respect to hip extension and knee 
extension on one occasion, this was only minor and evaluated as 
4/5 in severity.  See October 2007 VA examination report.  Under 
these circumstances, the Board does not find moderately severe, 
or worse, incomplete paralysis of the sciatic nerve.  Obviously, 
there is not complete paralysis.  Accordingly, an evaluation in 
excess of 20 percent for radiculopathy is not warranted.

The Board also notes that the October 2007 VA examiner did not 
apparently review the claims file.  Nevertheless, the Board finds 
no harm as the May 2008 VA examiner reviewed the claims file in 
conjunction with the examination, and in a case such as this, it 
is the present level of disability that is of primary concern.  
Francisco, supra.

The Board also notes that erectile dysfunction is not within the 
scope of the present claim.  The Veteran has separately sought 
service connection for this disorder as secondary to his service-
connected low back disability and this condition was the subject 
of an October 2008 rating decision, which, it does not appear, 
the Veteran has appealed.  Accordingly, the Board is without 
jurisdiction to address this condition.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 19.7, 20.101.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards. See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation of the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's lumbar spine 
condition with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for his disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for this disability.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to this disability.  The Board notes that the Veteran reported 
during examination that he has had some difficulty at work 
because of this disability because it required long standing and 
exertion, and that he has had to miss work on several occasions.  
However, the disability ratings currently assigned contemplate 
some industrial impairment, and there is nothing in the record 
which suggests that his disabilities markedly impact his ability 
to perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent traumatic 
arthritis of the lumbar spine with radiculopathy is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


